DETAILED ACTION
This Office action is in response to the amendment filed on 14 March 2022.  Claims 1, 2 and 4-12 are pending in the application. Claims 11 and 12 are newly submitted. Claim 3 has been cancelled.
This application, filed on 04/09/2020, claims foreign priority to Chinese application 201911394830.6, filed on 12/30/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US PG pub. 20180032189 A1; in view of Shtukater US PG pub. 20170371184 A1, newly cited.  
With respect to claim 1, Lee discloses a substrate (SUB, fig. 5C;¶0129) that is flexible and foldable; and a plurality of traces (TS, fig. 5C) on a surface of the substrate (SUB, fig. 5C;¶0129); wherein each of the plurality of traces (TS, fig. 5C) comprises a stretch-resistant layer (TSL, fig. 5C;¶0135) and a metal layer (TSP, fig. 5C;¶0135) covering the stretch-resistant layer (TSL, fig. 5C;¶0135), the stretch-resistant layer (TSL, fig. 5C;¶0135) being electrically conducting and stretch resistant, however, Lee does not disclose that a material of the stretch-resistant layer (TSL, fig. 5C;¶0135) is selected from composites of carbon nanotubes and conductive polymers, composites of nano metals and conductive polymers, or composites of nano metals and graphene (¶0135).
Shtukater discloses stretch resistance material such as electrodes made with a combination of graphene and silver nano wires (¶0032).
Therefore, it would have been obvious to a person having ordinary skill in the art to include a composites of nano metal and graphene since the combination of these material can improve flexibility and stretch ability as well as very low sheet resistance providing good conductivity and low heat generation.
With respect to claim 2, Lee is applied as above.  However, Lee does not disclose wherein a stretching rate of the stretch-resistant layer (TSL, fig. 5C;¶0135) is not less than 90%. Lee does disclose that the material for the stretch-resistant layer can be a conductive polymer (PEDOT) or Graphene (¶0135). Shtukater discloses that the material for the stretch resistant layer can be a composite of nano metals and graphene Since Lee and Shtukater disclose the same materials for the stretch-resistant layer as Applicant, it would have been obvious to a person having ordinary skill in the art that the material of Lee would necessarily have a stretching rate of not less than 90%.
With respect to claim 4, although Lee discloses the metal layer (TSP, fig. 5C;¶0135), Lee does not disclose that the metal layer extends beyond the stretch-resistant layer (TSL, fig. 5C;¶0135) and covers a surface of the substrate (SUB, fig. 5C;¶0129).However, the metal layer can be either shorter, longer, or the same length as the stretch-resistant layer, it would have been obvious for the skilled artisan to try either arrangement. it has been well established that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, that is an “obvious to try” rationale, can be used to support a conclusion that the claim would have been obvious if a person of ordinary skill has a good reason to pursue the know options within his or her technical grasp. Since either of the above identified solutions would be successful in the know device of Lee et al., Applicant’s device which requires the metal layer to extend beyond the stretch-resistant layer is not deemed to be innovative but rather, would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR, 550 U.S. at 421,82 USPQ2d at 1397.



Claims 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US PG pub. 20180032189 A1, of record.
With respect to claim 5, Lee discloses a cover plate (WM, fig. 2; SUB is part of the DP layer as shown in figure 2, also shown in figure 5C); a substrate (SUB, fig. 5C;¶0129) on the cover plate (WM, fig. 2; SUB is part of the DP layer as shown in figure 2, also shown in figure 5C), the substrate (SUB, fig. 5C;¶0129) being flexible and foldable, the substrate (SUB, fig. 5C;¶0129) comprising a main portion (NBA1 or NBA2, fig. 2) in the display area (IM, fig. 1C), a bendable portion (BA, fig. 2) extending from the main portion (NBA1 or NBA2, fig. 2) to the border area (DD-NDA, fig. 1C), and a binding portion connecting the bendable portion (BA, fig. 2) and on a side of the main portion (NBA1 or NBA2, fig. 2) away from the cover plate (WM, fig. 2; SUB is part of the DP layer as shown in figure 2, also shown in figure 5C); an organic light emitting device layer (DP-OLED, fig. 5C) on a surface of the main portion (NBA1 or NBA2, fig. 2) adjacent to the cover plate (WM, fig. 2; SUB is part of the DP layer as shown in figure 2, also shown in figure 5C); a driving circuit (DP-DCL, fig. 5C) on a surface of the binding portion away from the cover plate (WM, fig. 2; SUB is part of the DP layer as shown in figure 2, also shown in figure 5C); and a plurality of traces (TS, fig. 5C) on at least a surface of the bendable portion (BA, fig. 2) away from the display area (IM, fig. 1C), the plurality of traces (TS, fig. 5C) being electrically connected to the organic light emitting device layer (DP-OLED, fig. 5C) and the driving circuit (DP-DCL, fig. 5C); wherein each of the plurality of traces (TS, fig. 5C) comprises a stretch-resistant layer (TSL, fig. 5C;¶0135) and a metal layer (TSP, fig. 5C;¶0135) covering the stretch-resistant layer (TSL, fig. 5C;¶0135), the stretch-resistant layer (TSL, fig. 5C;¶0135) being electrically conducting and stretch resistant. 
However Lee did not specifically teaches the touch detection unit TS of the being electrically connected to the organic light emitting device layer (DP-OLED, fig. 5C) and the driving circuit (DP-DCL, fig. 5C). Lee teaches touch detection unit TS includes a conductive layers which connected to the power supply line, and wherein the light emitting device layer and driving circuit also connected to the power supply. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to conclude that the touch detection unit TS have electrically connection to the light emitting device and drive circuit.
With respect to claim 6, Lee is applied as above.  However, Lee does not disclose wherein a stretching rate of the stretch-resistant layer (TSL, fig. 5C;¶0135) is not less than 90%. Lee does disclose that the material for the stretch-resistant layer can be a conductive polymer (PEDOT) or Graphene (¶0135). Since Lee discloses the same materials for the stretch-resistant layer as Applicant, it would have been obvious to a person having ordinary skill in the art that the material of Lee would necessarily have a stretching rate of not less than 90%.
With respect to claim 7, Lee discloses wherein a material of the stretch-resistant layer (TSL, fig. 5C;¶0135) is selected from a group consisting of conductive silver paste, carbon nanotubes, nano metals, conductive polymers, and graphene (¶0135).
With respect to claim 8, although Lee discloses the metal layer (TSP, fig. 5C;¶0135), Lee does not disclose that the metal layer extends beyond the stretch-resistant layer (TSL, fig. 5C;¶0135) and covers a surface of the substrate (SUB, fig. 5C;¶0129).
However, the metal layer can be either shorter, longer, or the same length as the stretch-resistant layer, it would have been obvious for the skilled artisan to try either arrangement. it has been well established that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, that is an “obvious to try” rationale, can be used to support a conclusion that the claim would have been obvious if a person of ordinary skill has a good reason to pursue the know options within his or her technical grasp. Since either of the above identified solutions would be successful in the know device of Lee et al., Applicant’s device which requires the metal layer to extend beyond the stretch-resistant layer is not deemed to be innovative but rather, would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR, 550 U.S. at 421,82 USPQ2d at 1397.
With respect to claim 9, Lee discloses wherein the driving circuit (DP-DCL, fig. 5C) comprises a driving chip (¶0131) or a flexible circuit board.
With respect to claim 10, Lee discloses a touch layer configured for touch sensing, wherein the touch layer is between the organic light emitting device layer (DP-OLED, fig. 5C) and the cover plate (WM, fig. 2; SUB is part of the DP layer as shown in figure 2, also shown in figure 5C), and in the display area (IM, fig. 1C) and the border area (DD-NDA, fig. 1C).
With respect to claim 12, Lee discloses wherein the driving chip (¶0131) is integrated on the substrate by means of a chip on film (COF), the flexible circuit board (¶0129) is bound to the binding portion through a conductive adhesive and is electrically connected with the plurality of traces (TS, fig. 5C; ¶0135 including material such as metal nano wire which would have electrical connection).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US PG pub. 20180032189 A1, of record, as applied to claim 5 above, further in view of Shtukater US PG pub. 20170371184 A1, newly cited.  
With respect to claim 11, Lee discloses wherein a material of the stretch-resistant layer (TSL, fig. 5C;¶0135) however Lee did not discloses a material of the stretch-resistant layer (TSL, fig. 5C;¶0135) is selected from composites of carbon nanotubes and conductive polymers, composites of nano metals and conductive polymers, or composites of nano metals and graphene (¶0135).
Shtukater discloses stretch resistance material such as electrodes made with a combination of graphene and silver nano wires (¶0031).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a composites of nano metal and graphene since the combination of these material can improve flexibility and stretch ability as well as very low sheet resistance providing good conductivity and low heat generation.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4-12 have been considered but are moot in view of the new ground(s) of rejection. Applicant has argued Lee does not teach a composite of two materials. Although Lee does not disclose a composite of two materials, during further searching and consideration, the Examiner discovered Shtukater, US PG pub. 20170371184 A1. Shtukater teaches a composite of two materials can be used for stretch-resistant material. Therefore, in the present Office action, claims 1, 2 and 4 have been rejected under 35 USC 103 as being unpatentable over Lee et al., US PG pub. 20180032189 A1; in view of Shtukater US PG pub. 20170371184 A1, newly cited. 
Applicant has further argued that Lee does not teach the plurality of traces being electrically connected to the organic light emitting device layer and the driving circuit. However, the Examiner disagrees. Lee teaches a display device includes a base layer, a circuit layer disposed on the base layer including a pixel circuit layer and a driving circuit layer configured to provide a signal for driving the pixel circuit layer and including a plurality of clock signal lines, an organic light emitting diode disposed on the circuit layer and including a first electrode electrically connected to the pixel circuit layer, an organic light emitting layer disposed on the first electrode, and a second electrode disposed on the organic light emitting layer, a thin film sealing layer disposed on the organic light emitting diode, a touch detection unit disposed on the thin film sealing layer and including a touch detection part and a plurality of touch signal lines electrically connected to the touch detection part and a conductive portion disposed between the plurality of clock signal lines and the plurality of touch signal lines and extending through an overlapping area where the plurality of clock signal lines and at least some of the touch signal lines overlap each other. Therefore it would have been obvious that Lee teaches traces TS being electrically connected to the organic light emitting device layer and the driving circuit. For these reasons, the rejection of claims 1, 5, 7, and 9-10 based on Lee et al. has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822